DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species II, figure 3B and claims 2-20 in the reply filed on 7/12/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,642,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 2, US Pat No 10,642,286 B2 teaches an apparatus (col. 11, line 60), comprising:
a nozzle configured to be removably coupled to a body of an applicator and to receive fluid therefrom (lines 62-63; applicator claimed in US Pat is made up of a “body” of some kind), the nozzle comprising a valve seat and an outlet (line 64), wherein the valve seat is configured to be contacted by a valve member of the applicator when the nozzle is coupled to the body so as to dispense amounts of fluid through the outlet (lines 65-67); and
a communication device configured to be coupled to the applicator and including a memory (col. 12, lines 1-2), the communication device configured to transmit information that resides in the memory and relates to the applicator to an interrogation device in response to receiving a query signal from the interrogation device (lines 2-6).
Re claim 3, US Pat No 10,642,286 B2 teaches the apparatus of claim 2, wherein the information relates to (i) operational history data of the applicator (col. 12, lines 32-35), (11) configuration data of the applicator, or (iii) both the operational history data and the configuration data of the applicator.
Re claim 4, US Pat No 10,642,286 B2 teaches the apparatus of claim 2, wherein the information comprises at least one of (i) a size of an opening in the valve seat, (ii) a cumulative number of operation cycles to which the valve seat has been subjected, (iii) an identity of the applicator to which the nozzle has been removably coupled, (iv) a type of fluid that has been dispensed by the nozzle, a type of material comprising the valve seat, or (v) an identity of the nozzle (col. 12, lines 10-15).
Re claim 5, US Pat No 10,642,286 B2 teaches the apparatus of claim 2, wherein the communication device is a radio frequency identification (RFID) tag including a transceiver coupled to the memory and configured to transmit the information as a wireless response signal in response to receiving the query signal as a wireless query signal (col. 12, lines 7-10 and line 16).
Re claim 6, US Pat No 10,642,286 B2 teaches the apparatus of claim 2, wherein the nozzle includes an exterior surface having a recess, and the communication device is located in the recess (col. 12, lines 17-19).
Re claim 9, US Pat No 10,642,286 B2 teaches the apparatus of claim 2, wherein the nozzle is configured to jet the amounts of fluid from the nozzle (col. 12, lines 20-21).
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,652,286 in view of Hovinen et al. (US Pub No 2009/0314798 A1).
Re claim 7, US Pat No 10,652,286 teaches the apparatus of claim 2 but does not teach wherein the memory comprises a read/write portion and a read-only portion.
However, Hovinen et al. teach a memory comprising a read/write portion and a read-only portion (paragraph 0128).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the memory of US Pat No 10,652,286 include read/write and read-only portions as taught by Hovinen et al. to have the option to allow editing of the information stored and to disallow editing of other information.
Re claim 8, US Pat No 10,652,286 as modified by Hovinen et al. disclose the read/write portion (Hovinen – paragraph 0128) comprises a user-definable field (Honinen – paragraph 0111 – “the user has a choice to set the opening of either valve V1 or valve V2…”).
Claims 2 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 13, 14 and 16 of U.S. Patent No. 10,652,286 in view of Bell et al. (US Pub No 2008/0251153 A1).
Re claim 2, US Pat No 10,642,286 B2 teaches an apparatus (col. 12, line 41), comprising:
a nozzle configured to be removably coupled to a body of an applicator and to receive fluid therefrom (line 47; applicator claimed in US Pat is made up of a “body” of some kind), the nozzle comprising a valve seat and an outlet (lines 42-43); and
a communication device configured to be coupled to the applicator and including a memory (lines 43-44), the communication device configured to transmit information that resides in the memory and relates to the applicator to an interrogation device in response to receiving a query signal from the interrogation device (lines 44-46).
Claim 8 of US Pat No 10,642,286 B2 does not teach wherein the valve seat is configured to be contacted by a valve member of the applicator when the nozzle is coupled to the body so as to dispense amounts of fluid through the outlet.
However, Bell et al. teach an applicator (Fig. 12, 100) wherein a valve seat (840) is configured to be contacted by a valve member (820) of the applicator (100) when a nozzle (400) is coupled to the body (300) so as to dispense amounts of fluid through an outlet (440).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the nozzle of Kranz et al. include a valve seat and valve member as taught by Bell et al. to controllably dispense pressurized fluid.
Re claim 10, US Pat No 10,652,286 as modified above teaches the apparatus of claim 2; the body of the applicator (col. 12, line 47; applicator claimed in US Pat is made up of a “body” of some kind), but does not teach the valve member disposed in the body, wherein the valve member is configured to move reciprocally within a channel in the body so as to contact the valve seat to dispense amounts of fluid through the outlet.
However, Bell et al. teach a valve member (Bell – Fig. 1, 820) disposed in a body (Fig. 12, 300), wherein the valve member is configured to move reciprocally within a channel (Bell – interior of 220) in the body so as to contact the valve seat (Bell – 840) to dispense amounts of fluid through the outlet.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the valve member of US Pat No 10,652,286 disposed in the body as taught by Bell et al. to allow for a compact design.
Re claim 11, US Pat No 10,652,286 as modified by Bell et al. teach the applicator of claim 10; and an interrogation device configured to transmit the query signal to the communication device (US Pat – col. 12, lines 48-49).
Re claim 12, US Pat No 10,652,286 as modified by Bell et al. teach the system of claim 11, wherein the interrogation device is a radio frequency identification (RFID) tag reader configured to transmit the query signal as a wireless query signal and to receive the information as a wireless response signal (US Pat - col. 13, lines 11-19).
Re claim 13, US Pat No 10,652,286 as modified by Bell et al. teach the system of claim 11, further comprising: a positioning mechanism coupled to the applicator (US Pat – col. 12, line 58); and
a system controller coupled to the interrogation device and the positioning mechanism (US Pat – lines 59-60), the system controller being configured to cause the positioning mechanism to position the applicator so that the communication device of the nozzle moves in close proximity to the interrogation device when the interrogation device is transmitting the query signal (US Pat – lines 60-65).
Re claim 14, US Pat No 10,652,286 as modified by Bell et al. teach the system of claim 11, comprising a system controller coupled to the interrogation device (US Pat – col. 12, line 59), the system controller configured to cause the applicator to perform a fluid dispensing operation (US Pat – lines 66-67) and to determine if the nozzle is compatible with the fluid dispensing operation based on the data contained in the response signal (US Pat – col. 13, lines 1-6).
Re claim 15, US Pat No 10,652,286 as modified by Bell et al. teach the system of claim 14, wherein the system controller is configured to interrupt the fluid dispensing operation in response to determining that the nozzle is not compatible with the fluid dispensing operation (US Pat – col. 13, lines 7-10).
Re claim 16, US Pat No 10,652,286 as modified by Bell et al. teach the system of claim 14, wherein the data contained in the memory includes data relating to a fluid previously dispensed by the nozzle (US Pat – col. 13, lines 20-22), and the system controller is configured to determine if the nozzle is compatible with the fluid dispensing operation by determining if the previously dispensed fluid is compatible with the fluid dispensing operation (US Pat – lines 22-26).
Re claim 17, US Pat No 10,652,286 teaches a method (col. 13, line 42), comprising:
receiving, from an interrogation device (line 43), a query signal in a communication device coupled to an applicator (lines 43-44), a valve member, and a nozzle having a valve seat and an outlet (lines 45-46), wherein the valve member is configured to move reciprocally within a channel of the body into contact with the valve seat to dispense amounts of fluid through the outlet (lines 46-48); and
transmitting, in response to receiving the query signal, information from the communication device to the interrogation device, wherein the information resides in a memory of the communication device and relates to the applicator (lines 49-52).
Claim 13 of US Pat No 10,652,286 does not teach the applicator comprising a body, the nozzle coupled to the body.
However, Bell et al. teach an applicator (Fig. 12, 100) and a nozzle (400) is coupled to the body (300) of the applicator.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the nozzle of US Pat No 10,652,286 coupled to the body of the applicator as taught by Bell et al. to allow for a compact design.
Re claim 18, US Pat No 10,652,286 as modified by Bell et al. teach the method of claim 17, wherein the information relates to (i) operational history data of the applicator (US Pat – col. 13, lines 50-52), (ii) configuration data of the applicator, or (iii) both the operational history data and the configuration data of the applicator.
Re claim 19, US Pat No 10,652,286 as modified by Bell et al. teach the method of claim 17, wherein the information comprises at least one of (i) a size of an opening in the valve seat, (ii) a cumulative number of operation cycles to which the valve seat has been subjected, (iii) an identity of the applicator to which the nozzle has been removably coupled, (iv) a type of fluid that has been dispensed by the nozzle, a type of material comprising the valve seat, or (v) an identity of the nozzle (US Pat – col. 14, lines 10-25).
Re claim 20, US Pat No 10,652,286 as modified by Bell et al. teach the method of claim 17, wherein the communication device is a radio frequency identification (RFID) tag including a transceiver coupled to the memory and configured to transmit the response signal as a wireless response signal in response to receiving the query signal as a wireless query signal (US Pat – col. 13, lines 58-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 9-12, 14 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kranz et al. (US Pub No 2009/0099724 A1) in view of Bell et al. (US Pub No 2008/0251153 A1).
Re claim 2, Kranz et al. disclose an apparatus (Figs. 2-6), comprising:
a nozzle (58) configured to be removably coupled to a body of an applicator (50) and to receive fluid therefrom, the nozzle comprising an outlet (outlet of 58) to dispense amounts of fluid through the outlet; and
a communication device (62) configured to be coupled to the applicator and including a memory (120), the communication device configured to transmit (108/112) information (paragraph 0024 – “The memory 120 includes an identification that is unique to the fluid meter 62”) that resides in the memory (120) and relates to the applicator to an interrogation device (150) in response to receiving a query signal (paragraph 0024 – “The RF circuit…receives an interrogation signal through antenna 112 and provides information to the processor 104, that then prompts the RF circuit 108 to transmit a response signal through the antenna 112”) from the interrogation device (150).
Kranz et al. does not explicitly teach a valve seat, wherein the valve seat is configured to be contacted by a valve member of the applicator when the nozzle is coupled to the body so as to dispense amounts of fluid through the outlet.
However, Bell et al. show a liquid dispensing system including an applicator (Fig. 12, 100) comprising a nozzle (400) configured to be removably coupled to a body (300) of the applicator and to receive fluid therefrom, the nozzle comprising a valve seat (Fig. 9, 840) and an outlet (440), wherein the valve seat (840) is configured to be contacted by a valve member (820) of the applicator (100) when the nozzle is coupled to the body (300) so as to dispense amounts of fluid through the outlet (440).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the nozzle of Kranz et al. include a valve seat and valve member as taught by Bell et al. to controllably dispense pressurized fluid.
Re claim 3, Kranz et al. as modified by Bell et al. disclose the information relates to operational history data of the applicator (Kranz - paragraph 0022 – “and the current volume of the fluid that has been pumped through the fluid flow meter 62”), configuration data of the applicator, or both the operational history data and the configuration date of the applicator. 
Re claim 4, Kranz et al. as modified by Bell et al. disclose the information comprises at least one of a size of an opening in the valve seat, a cumulative number of operation cycles to which the valve seat has been subjected (Kranz - paragraph 0022 – “and the current volume of the fluid that has been pumped through the fluid flow meter 62”), an identity of the applicator to which the nozzle has been removably coupled, a type of fluid that has been dispensed by the nozzle, a type of material comprising the valve seat, or an identity of the nozzle (Kranz - paragraph 0022 – “an identification for the fluid flow meter 62”).
Re claim 5, Kranz et al. as modified by Bell et al. disclose the communication device (Kranz - Fig. 4, 62) is a radio frequency identification (RFID) tag (Kranz – 108; paragraph 0023) including a transceiver (Kranz – 112) coupled to the memory (Kranz – 120) and configured to transmit the information as a wireless response signal in response to receiving the query signal as a wireless query signal (Kranz – paragraph 0021 – “that provides capability for wireless transmission of meter information”).
Re claim 6, Kranz et al. as modified above disclose all aspects of the claimed invention but does not teach the nozzle includes an exterior surface having a recess, and the communication device is located in the recess.
However, Bell et al. teach the nozzle (Fig. 1, 400) includes an exterior surface (220) having a recess (interior of 220), and the communication device (Fig. 1, 600/Fig. 19, 5100) is located in the recess.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the nozzle of Kranz et al. include a recess as taught by Bell et al. to allow for a compact design.
Re claim 9, Kranz et al. as modified by Bell et al. show the amounts of fluid are jetted from the nozzle (Kranz – Fig. 2, 58).
Re claim 10, Kranz et al. as modified by Bell et al. show the apparatus of claim 2 (see above);
the body (Bell – Fig. 12, 300) of the applicator (Kranz – 50); and
the valve member (Bell – 820) disposed in the body, wherein the valve member is configured to move reciprocally within a channel (Bell – interior of 220) in the body so as to contact the valve seat (Bell – 840) to dispense amounts of fluid through the outlet.
Re claim 11, Kranz et al. as modified by Bell et al. disclose the applicator of claim 10 (see above); and
an interrogation device (Kranz – Fig. 6, 150; paragraph 0025) configured to transmit the query signal to the communication device.
Re claim 12, Kranz et al. as modified by Bell et al. disclose the interrogation device is a radio frequency identification (RFID) tag reader (Kranz – paragraph 0025 – “the interrogator 150 includes a receiver/demodulator circuit 154 that receives RF signals from an interrogated RFID tag…”) configured to transmit the query signal as a wireless query signal and to receive the information as a wireless response signal (Kranz – paragraph 0021 – “that provides capability for wireless transmission of meter information”).
Re claim 14, Kranz et al. as modified by Bell et al. disclose a system controller (Kranz – Fig. 6, 200) coupled to the interrogation device (Kranz – 150), the system controller configured to cause the applicator to perform a fluid dispensing operation (Kranz – paragraph 0026 – “a remote computer 200 at each location may provide fuel and mileage data to the database, which may then be accessed to evaluate fuel and mileage characteristics for particular vehicles and/or multiple vehicles”)  and to determine if the nozzle is compatible with the fluid dispensing operation based on the data contained in the response signal (Kranz – paragraph 0026 – “similarly, the identification of the fluid meter 62 is associated in the database with the particular fuel truck to which the fluid meter 62 is mounted”).
Re claim 17, Kranz et al. disclose a method, comprising:
receiving, from an interrogation device (Fig. 6, 150), a query signal in a communication device (62) coupled to an applicator (paragraph 0024 – “The RF circuit…receives an interrogation signal through antenna 112), the applicator comprising a body (50), and a nozzle (58) coupled to the body, the nozzle having an outlet (outlet of 58), wherein the nozzle is configured to dispense amounts of fluid through the outlet; and
transmitting, in response to receiving the query signal, information (paragraph 0024 – “The memory 120 includes an identification that is unique to the fluid meter 62”) from the communication device (62) to the interrogation device (150), wherein the information resides in a memory (120) of the communication device (62) and relates to the applicator.
Kranz et al. does not teach a valve member, a valve seat and wherein the valve member is configured to move reciprocally within a channel of the body into contact with the valve seat to dispense amounts of fluid through the outlet.
However, Bell et al. show a liquid dispensing system including an applicator (Fig. 12, 100) comprising a nozzle (400) configured to be removably coupled to a body (300) of the applicator and to receive fluid therefrom, the nozzle comprising a valve seat (Fig. 9, 840) and an outlet (440), wherein the valve member (820) is configured to move reciprocally within a channel (interior of 220) of the body (300) into contact with the valve seat (840) to dispense amounts of fluid through the outlet (440).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the nozzle of Kranz et al. include a valve seat and valve member as taught by Bell et al. to controllably dispense pressurized fluid.
Re claim 18, Kranz et al. as modified by Bell et al. disclose the information relates to operational history data of the applicator (Kranz - paragraph 0022 – “and the current volume of the fluid that has been pumped through the fluid flow meter 62”), configuration data of the applicator, or both the operational history data and the configuration date of the applicator. 
Re claim 19, Kranz et al. as modified by Bell et al. disclose the information comprises at least one of a size of an opening in the valve seat, a cumulative number of operation cycles to which the valve seat has been subjected (Kranz - paragraph 0022 – “and the current volume of the fluid that has been pumped through the fluid flow meter 62”), an identity of the applicator to which the nozzle has been removably coupled, a type of fluid that has been dispensed by the nozzle, a type of material comprising the valve seat, or an identity of the nozzle (Kranz - paragraph 0022 – “an identification for the fluid flow meter 62”).
Re claim 20, Kranz et al. as modified by Bell et al. disclose the communication device (Kranz - Fig. 4, 62) is a radio frequency identification (RFID) tag (Kranz – 108; paragraph 0023) including a transceiver (Kranz – 112) coupled to the memory (Kranz – 120) and configured to transmit the information as a wireless response signal in response to receiving the query signal as a wireless query signal (Kranz – paragraph 0021 – “that provides capability for wireless transmission of meter information”).
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kranz et al. (US Pub No 2009/0099724 A1) in view of Bell et al. (US Pub No 2008/0251153 A1) further in view of Hovinen et al. (US Pub No 2009/0314798 A1).
Re claim 7, Kranz et al. as modified by Bell et al. disclose all aspects of the claimed invention but do not teach that the memory comprises a read/write portion and a read-only portion.
However, Hovinen et al. teach a memory comprising a read/write portion and a read-only portion (paragraph 0128).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the memory of Kranz et al. as modified by Bell et al. include read/write and read-only portions as taught by Hovinen et al. to have the option to allow editing of the information stored and to disallow editing of other information.
Re claim 8, Kranz et al. as modified by Bell et al. and Hovinen et al. disclose the read/write portion (Hovinen – paragraph 0128) comprises a user-definable field (Kranz – paragraph 0025 – “…and receives an input from a user…”).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kranz et al. (US Pub No 2009/0099724 A1) in view of Bell et al. (US Pub No 2008/0251153 A1) further in view of Tatsuno (US Pat No 6,382,269 B1).
Re claim 13, Kranz et al. as modified by Bell et al. disclose all aspects of the claimed invention including a system controller (Kranz – Fig. 6, 200) coupled to the interrogation device (Kranz – 150) and moving the applicator to position the communication device of the nozzle in close proximity to the interrogation device when the interrogation device is transmitting the query signal (Kranz – paragraph 0025 – “the handheld interrogator is placed in close proximity to the RFID tag”), but does not teach a positioning mechanism coupled to the applicator with the system controller coupled to the positioning mechanism and being configured to cause the positioning mechanism to position the applicator.
However, Tatsuno teaches a system controller (col. 3, lines 60-61) coupled to a positioning mechanism (disclosed in applicant’s specification in paragraph 0018 as “X-Y positioner 14”; Tatsuno – Fig. 1, 11 and Fig. 2, 13, 14 and 15), the system controller coupled to the positioning mechanism and being configured to cause the positioning mechanism to position an applicator (16).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the system of Kranz et al. as modified by Bell et al. include a system-controlled positioning mechanism as taught by Tatsuno to allow for an automatic fueling system (Tatsuno – col. 1, lines 6-7).
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kranz et al. (US Pub No 2009/0099724 A1) in view of Bell et al. (US Pub No 2008/0251153 A1) further in view of Pollock (US Pat No 5,923,572).
Re claim 15, Kranz et al. as modified by Bell et al. disclose all aspects of the claimed invention but do not teach the system controller is configured to interrupt the fluid dispensing operation in response to determining that the nozzle is not compatible with the fluid dispensing operation.
However, Pollock teaches a system controller that is configured to interrupt the fluid dispensing operation in response to determining that the nozzle is not compatible with the fluid dispensing operation (col. 3, lines 11-16).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the system of Kranz et al. as modified by Bell et al. interrupt the fluid dispensing operation as taught by Pollock to allow for a fuel dispensing system without requiring control and authorization input from individuals performing fueling (Pollock – col. 1, lines 17-19).
Re claim 16, Kranz et al. as modified by Bell et al. and Pollock teach the data contained in the memory includes data relating to a fluid previously dispensed by the nozzle (Pollock – col. 3, lines 7-9), and the system controller is configured to determine if the nozzle is compatible with the fluid dispensing operation by determining if the previously dispensed fluid is compatible with the fluid dispensing operation (Pollock – col. 3, lines 6-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752